Citation Nr: 0124414	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service from January 1944 
to November 1945.  The veteran died in May 1998, and 
the appellant is the surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the October 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
cause of the veteran's death.  

The appellant has made a claim for DIC benefits under 38 
U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that 
decision, the Federal Circuit directed the VA to conduct 
expedited rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  



FINDINGS OF FACT

1.  The veteran died in May 1998; the certificate of death 
states that the immediate cause of death was cardiac arrest 
and antecedent cause of death was massive subarachnoid 
hemorrhage which underlying cause was a frontal right side 
skull fracture.  

2.  At the time of the veteran's death, service-connection 
was in effect for chronic brain syndrome associated with 
trauma.  

3.  The medical evidence does not include a nexus opinion 
relating any of the causes of death listed on the May 1998 
death certificate to chronic brain syndrome or active 
service.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the appellant in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The RO obtained the available medical records 
from the identified health care providers, and the veteran 
received multiple VA examinations during his lifetime.  The 
appellant filed numerous lay statements with the RO and 
declined the opportunity for a hearing.  The RO's August 
1998, February 1999, and December 2000 letters to the 
appellant, the October 1998 rating decision, and the April 
1999 statement of the case informed the appellant of the 
evidence needed to substantiate her claim.  The duty to 
assist is not a one-way street.  If the appellant wishes 
help, she cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the appellant was 
informed of the evidence needed to substantiate her claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the appellant.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  
To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).  In order 
to constitute the contributory cause of death it must be 
shown that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c)(1) (2001).  

To establish service connection, the evidence must 
demonstrate that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  The appellant must present medical 
evidence of a current disability, of incurrence or 
aggravation in service, and of a nexus between the in-service 
and current disability.  See Epps v. Brown, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  

The appellant contends that a service-connected disability 
caused the veteran to fall, fracture his skull, and go into 
fatal cardiac arrest in May 1998.  To establish service 
connection on such a secondary basis, the appellant must 
present medical evidence that the immediate and/or 
contributory causes of death were proximately due to or the 
result of service-connected chronic brain syndrome, which was 
the veteran's only service-connected disability.  If service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2001).  

Certainly, the medical evidence shows that the veteran had a 
current disability when he died in May 1998.  A valid claim 
requires proof of a present disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  According to an October 2000 
field investigation report, the veteran fell and fractured 
his skull on concrete pavement in May 1998.  Cardiopulmonary 
resuscitation efforts in the emergency room failed, and the 
veteran was eventually pronounced dead on arrival.  The May 
1998 death certificate listed the immediate cause of death as 
cardiac arrest and antecedent cause of death as massive 
subarachnoid hemorrhage which underlying cause was a frontal 
right side skull fracture.  

The provisions of 38 C.F.R. § 3.303(d) apply in this case 
because the medical evidence includes no in-service diagnosis 
or treatment for the causes of death noted on the May 1998 
death certificate or for the few other disorders noted on 
post-service medical records.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  In addition, when a veteran 
served for at least 90 days during a period of war, such as 
this veteran did during World War II, and certain chronic 
diseases become manifest to a compensable degree within the 
prescribed time periods after the date of termination of such 
service, the disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 3838 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection for cause of the veteran's death from 
cardiac arrest cannot be granted on a presumptive basis 
because a cardiovascular-renal disability was not manifested 
to the requisite degree within one year of the veteran's 
separation from recognized guerrilla service.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2001).  Instead, chest x-rays and 
examinations revealed cardiac configuration within normal 
limits in October 1953, a normal cardiac shape in June 1958, 
and findings within normal limits in December 1969 and 
February 1970.  It was over 24 years after service, in April 
1970, when a single private examiner finally noted a palpable 
posterior myocardial infarction at the fifth left intercostal 
space along the mid clavicular line.  Oddly, findings were 
again normal in October 1970, and there was no mention of a 
cardiac disability during a September 1984 to October 1984 
hospitalization and at multiple VA and private examinations 
in February 1985, April 1988, June 1988, June 1989, November 
1991, February 1992, September 1993, and December 1994.  
Presumptive service connection is therefore not warranted.  

Nor does the record support service connection for cause of 
the veteran's death from cardiac arrest, hemorrhage, or skull 
fracture on a secondary or direct basis.  The witness 
statements in the record reflect that the veteran tripped and 
fell.   The medical evidence does not include a nexus opinion 
relating cardiac arrest, or the fall with massive 
subarachnoid hemorrhage, or frontal right side skull fracture 
to service-connected chronic brain syndrome or any in-service 
event.  Although the appellant contends that chronic brain 
syndrome caused a chain of events ending in fatal cardiac 
arrest, a lay person is not competent to render a medical 
opinion relating a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In any event, there were no bone 
abnormalities at the December 1969 and October 1970 
examinations, and none of the multiple examiners since 
service noted any hemorrhage or skull disabilities until the 
veteran was taken to the emergency room in May 1998.  

As a final note, service connection for cause of the 
veteran's death cannot be granted for defective vision and 
deafness, which were the only disabilities other than chronic 
brain syndrome noted in post-service medical records.  
Defective vision and deafness were not listed as immediate or 
contributory causes of death on the May 1998 death 
certificate, and they were not related to service by a 
medical nexus opinion.  The October 1953 VA examiner stated 
that defective vision was of undetermined cause, and the 
final July 1959 rating decision severed service connection 
for defective far vision on the basis of clear and 
unmistakable error.  In addition, none of the many VA and 
private examiners related defective vision or deafness to 
chronic brain syndrome or active service.  Even if defective 
vision and deafness had been service-connected disabilities, 
which they were not, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2001).  

Entitlement to service connection for cause of the veteran's 
death is denied because a preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

